DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 6/21/2021 are as follows: 
Claims 2, 3, and 10 are cancelled by the applicant;
Claims 1, 4-9, and 11-24 are pending;
Claims 4-9, 11, 12, 14, 15, 17, 18, 20, 21, 23, and 24 are withdrawn from further consideration;
Claims 1, 13, 16, 19, and 22 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US5086835, as previously cited) in view of Sasaki (US5529116, as previously cited).
Re Claim 1. Shinmura teaches a parallel-connected condensation device (1), comprising: 
a front condensation unit (41) comprising a front first upright flow tube (44), a front second upright flow tube (48), and a plurality of front heat dissipation tubes (13) in communication with the front first upright flow tube and the front second upright flow tube, wherein the front first upright flow tube and the front second upright flow tube are provided on two opposite lateral sides of the front condensation unit respectively, the front heat dissipation 
wherein the front first upright flow tube is provided with a refrigerant inlet (46) in communication with the first confluence chamber, the front second upright flow tube is provided with a refrigerant outlet (50) in communication with the second confluence chamber (Figure 7; Column 5 lines 9-24);
a rear condensation unit (42) parallel to the front condensation unit and comprising a rear second upright flow tube (45), a rear second upright flow tube (49), and a plurality of rear heat dissipation tubes (23) in communication with the rear second upright flow tube and the rear second upright flow tube, wherein the rear second upright flow tube and the rear second upright flow tube are provided on two opposite lateral sides of the rear condensation unit respectively, the rear heat dissipation tubes are vertically spaced apart (Figures 1-4 and 7; Column 3 lines 45-68; Column 4 lines 8-22; Column 5 lines 9-24), gaps between the rear heat dissipation tubes and gaps between the front heat dissipation tubes correspond to each other and jointly form a plurality of through grooves (16) (Figure 2 illustrates aligned tubes with grooves for airflow; Column 4 lines 8-22), the rear second upright flow tube includes a third confluence chamber (interior of 45), and the rear second upright flow tube includes a fourth confluence chamber (interior of 49) (Figures 1-4 and 7; Column 3 lines 45-68; Column 4 lines 8-22; Column 5 lines 9-24); and 
a plurality of heat dissipation fins (31) inserted in the through grooves respectively and thereby extending through the front condensation unit and the rear condensation unit, wherein 
wherein at least one first opening (43) is sandwiched in between the front first upright flow tube and the rear first upright flow tube and align to the refrigerant inlet (46) through the first confluence chamber to enable communication between the first confluence chamber and the third confluence chamber, at least one second opening (47) is sandwiched in between the front second upright flow tube and the rear second upright flow tube and align to the refrigerant outlet (50) through the second confluence chamber to enable communication between the second confluence chamber and the fourth confluence chamber, the first confluence chamber of the front first upright flow tube communicates with the second confluence chamber of the front second upright flow tube through the front heat dissipation tubes to form a first flow channel, and the third confluence chamber of the rear first upright flow tube communicates with the fourth confluence chamber of the rear second upright flow tube through the rear heat dissipation tubes to form a second flow channel, the second flow channel being connected in parallel to the first flow channel (Figures 1-4 and 7; Column 4 lines 23-28; Column 5 lines 9-24).
Shinmura teaches the left opening and the right opening (Figure 7) but fails to specifically teach the first opening and the second opening are diagonally arranged with respect to each other, and bottom side of the first opening is higher than top side of the second opening. 
However, Sasaki teaches a two core heat exchanger with the first opening (220) and the second opening (230) are diagonally arranged with respect to each other, and bottom side of the first opening is higher than top side of the second opening (Figures 50, 51). 


Re Claim 13. Shinmura teaches the front heat dissipation tube has a flattened configuration (Figure 9; Column 3 lines 50-51 and 60). 
Re Claim 16. Shinmura teaches the front heat dissipation tube and the rear heat dissipation tube are respectively provided therein with a plurality of supporting ribs, which extend through the front heat dissipation tube and the rear heat dissipation tube (Figure 9 illustrates internal support ribs inside each of the front flat tube 13 and rear flat tube 23). 
Re Claim 22. Shinmura teaches the heat dissipation fins have a corrugated configuration or a serrated configuration (Figures 1, 2, 7, 9; Column 4 lines 18-22). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US5086835, as previously cited) in view of Sasaki (US5529116, as previously cited) and in further view of Huang (US2010/0147498A1, as previously cited).
Re Claim 19. Shinmura teaches the heat dissipation fins (Figure 9) but fails to teach a plurality of microstructures on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air. 
However, Huang teaches a plurality of microstructures (i.e. louvers 52, 54) on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air (Figures 1-2 illustrate a plurality of fins with louvers; Paragraph 21). 
Therefore, in view of Huang’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add microstructures on the surface of each heat dissipation fin of Shinmura in order to increase the area of contact between each heat dissipation fin and air, thereby increasing the heat transfer efficiency of the fins (Huang Paragraph 21).

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the reply that Sasaki and Shinmura do not disclose the limitation of “the first opening and the second opening are diagonally arranged with respect to each other, and bottom side of the first opening is higher than top side of the second opening”.  Sasaki teaches a two core heat exchanger with the first opening (220) and the second opening (230) are diagonally arranged with respect to each other, and bottom side of the left opening is higher than top side of the right opening (Figures 50, 51).  Therefore the prior art teaches the claimed limitations and the applicants arguments are not found persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the primary reference Shinmura already teaches first and second upright flow tubes (see Figure 1).  Therefore, the applicants’ argument that Sasaki fails to teach the upright flow tubes is not found persuasive.
Applicant argues on page 10 of the reply that there is no motivation to combine Sasaki and Shinmura.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to utilize the diagonal inlet/outlet arrangement of Sasaki in order to provide efficient fluid flow through the heat exchanger since the condensed refrigerant will naturally flow to the bottom.  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on page 10 of the reply that Sasaki fails to teach the first and second openings are sandwiched between the flow tubes.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the primary reference Shinmura already teaches the first and second openings are sandwiched between the upright flow tubes (see Figures 1-4 and 7).  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on page 11 of the reply that benefit of the diagonal openings is “different than the rejections opinion”.  In response to applicant's argument that the diagonal openings are to enable rapid refrigerant input and slow refrigerant output, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues on page 11 of the reply that Sasaki is divided into two separate portions and not a one-piece structure like the applicants’ invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., single integral unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the primary reference Shinmura already teaches a single assembly of the two heat exchangers that form a one-piece structure.  Therefore, the applicants’ arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763